        Case
         Case1:20-cv-02905-ELH
              1:20-cv-02905-ELH Document
                                 Document1-1
                                          2 Filed
                                             Filed10/08/20
                                                   10/08/20 Page
                                                             Page13ofof23
                                                                        25
                                                                                     E-FILED; Anne Arundel Circuit Court
                                                               Docket: 9/3/2020 12:36 PM; Submission: 9/3/2020 12:36 PM


IN THE CIRCUIT COURT FOR Anne Arundel County
                                                                       (CTty'or County*)*

                  CIVIL - NON-DOMESTIC CASE INFORMATION REPORT
                                            DIRECTIONS
   Plaintiff: This Information Report must be completed and attached to the complaint filed with the
Clerk of Court unless your case is exempted from the requirement by the Chief Judge of the Court of
Appeals pursuant to Rule 2-111(a).
   Defendant: You must file an Information Report as required by Rule 2-323(h).
______________ THIS INFORMA TION REPORT CANNOT BE ACCEPTtEIftiiSyiiPIfi^Qfo
FORM FILED BY: 0PLAINTIFF □DEFENDANT                       CASE NUMBER
                                                                                                (Clerk to insert)
CASE NAME; JAMES JAFFE                                                   vs. SANTANDER CONSUMER USA
                               Plaintiff                                                       'Defendant
PARTY'S NAME: James Jaffe.................................................................. PHONE:
PARTY'S ADDRESS: 10538 Beechwood Drive, Waldorf, MD 20601
PARTY’S E-MAIL:
If represented by an attorney:
PARTY'S ATTORNEY'S NAME: Peter A. Holland                                                   PHONE: 410-280-6133
PARTY'S ATTORNEY'S ADDRESS:914 Bay Ridge Rd., Ste. 230, Annapolis, MD 21403
PARTY'S ATTORNEY'S E-MAIL: peter@hoiiandiawfirm.com..............................................
JURY DEMAND? ®Yes DNo
RELATED CASE PENDING? OYes ®No If yes, Case #(s), if known:
ANTICIPATED LENGTH OF TRIAL?:                          hours        ...days
                                                PLEADING TYPE
New Case:         ^Original               □ Administrative Appeal □ Appeal
Existing Case: □ Post-Judgment            □Amendment
Iffiling in an existing case, skip Case Category/ Subcategory section - go to Relief section.
               IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box.)
TORTS                          □ Government               PUBLIC LAW                     □ Constructive Trust
8  Asbestos
  Assault and Battery
□ Business and Commercial
                              8   Insurance
                                  Product Liability
                                                          □ Attorney Grievance
                                                          □Bond   Forfeiture  Remission
                                                                                         □ Contempt
                                                                                          □ Deposition Notice
□ Conspiracy                   PROPERTY                   □ Civil Rights                  □ Dist Ct Mtn Appeal
□ Conversion                   □ Adverse Possession       □ County/Mncpl Code/Ord □ Financial
□ Defamation
a                             8H Breach of Lease          □ Election Law                 □ Grand J ury/Petit Jury
                                                           g5Emni:^r,ain'C°"demn' 8 Peqletuale Testimony/Evidence
□ Lead Paint-DOB of        □ FmclbleEntry/Detainer O Error Coram Nobis             □ Prod, of Documents Req.
  Youngest Pit:_________ □ Foreclosure                2 «abe?s Corpus              □ Receivership
□ Loss of Consortium           □ Commercial            n Mandamus                   |-j   Asi(Je Deed
□ Malicious Prosecution       □Residential            n           r'8*tS D     a    □ Special Adm. - A tty
□ Malpractice-Medical          □ Currency or Vehicle     Public Info. Act Records □ Subpoena Issue/Quash
□ Malpractice-Professional     □ Deed of Trust        □ Quarantine/Isolation       □ Trust Established
□ Misrepresentation          □ Land Installments      □ Writ of Certiorari         □ Trustee Substitution/Removal
□ Motor Tort                       3 Lien             FMPIOYMFNT                   □ Witness Appearance-Compel
□ Negligence                     □Mortgage            EMPLOYME1M1                  PEACE ORDER
□ Nuisance                 URight of Redemption       LJ^UA                        □ Peace Order
□ Premises Liability         □ Statement Condo        LJ Conspiracy                 EQUITY
□ Product Liability        □ Forfeiture of Property / □EEO/HR
□ Specific Performance        Personal Item           □ FLSA                        □ Declaratory Judgment
□ Toxic Tort               □ Fraudulent Conveyance □ FMLA                           □ Equitable Relief
□ Trespass                 □ Landlord-Tenant           □ Workers' Compensation □ Injunctive Relief
□ Wrongful Death           □ Lis Pendens               □ Wrongful Termination       □ Mandamus
CONTRACT                   □ Mechanic's Lien                                        OTHER
□ Asbestos                 □ Ownership                 INDEPENDENT
                                                       PROCEEDINGS                  □ Accounting
□ Breach                   □ Partition/Sale in Lieu                                 □ Friendly Suit
□ Business and Commercial 3 Quiet Title                □ Assumption of Jurisdiction □ Grantor in Possession
□ Confessed Judgment       U Rent Escrow
  (Cont'd)                 □ Return of Seized Property □ Authorized Sale            □ Maryland Insurance Administration
□ Construction             3 Right of RedemPtion       □ Attorney Appointment       ® Miscellaneous
□ Debt                     L-* Tenant Holding Over     □ Body Attachment Issuance □ Specific Transaction
□ Fraud                                                □ Commission Issuance        □ Structured Settlements

CC-DCM-002 (Rev. 04/2017)                         Page 1 of3
       Case
        Case1:20-cv-02905-ELH
             1:20-cv-02905-ELH Document
                                Document1-1
                                         2 Filed
                                            Filed10/08/20
                                                  10/08/20 Page
                                                            Page24ofof23
                                                                       25




                IF NEW OR EXISTING CASE; RELIEF (Check All that Apply)
□ Abatement               □ Earnings Withholding □ judgment-interest      □ Return of Property
□ Administrative Action   □ Enrollment           □ Judgment-Summary       □ Sale of Property
□ Appointment of Receiver □ Expungement           ® Liability             □ Specific Performance
□ Arbitration            □ Findings of Fact       □ Oral Examination      □ Writ-Error Coram Nobis
□ Asset Determination    □ Foreclosure              ____
                                                  □ Order                 □ Writ-Execution
□ Attachment b/f Judgment □ Injunction            □ Ownership of Property 3 Writ-Gamish Property
□ Cease & Desist Order    □ Judgment-Affidavit    □ Partition of Property □ Writ-Gamish Wages
□ Condemn Bldg            □ Judgment-Attorney FeesOpeace Order            2 Writ-Habeas Corpus
□ Contempt                □ Judgment-Confessed    □ Possession            □ Writ-Mandamus
□ Court Costs/Fees        □Judgment-Consent       □ Production of Records   Writ-Possession
□ Damages-Compensatory □ Judgment-Declaratory □Quarantine/Isolation Order
□ Damages-Punitive        □Judgment-Default       □Reinstatement of Employment

Ifyou indicated Liability above, mark one of the following. This information is not an admission and
may not be used for any purpose other than Track Assignment.
□Liability is conceded. □Liability is not conceded, but is not seriously in dispute. ^Liability is seriously in dispute.

        MONETARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)

  □ Under $10,000           □ $10,000 - $30,000           □ $30,000 - $100,000           0 Over $100,000

  □ Medical Bills $                      □ Wage Loss $                         □ Property Damages $
                      ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 Is this case appropriate for referral to an ADR process under Md. Rule 17-101? (Check all that apply)
 A. Mediation       DYes       ®No                           C. Settlement Conference   ®Yes DNo
 B. Arbitration     QYes ®No                                 D. Neutral Evaluation     □Yes KJNo

                                         SPECIAL REQUIREMENTS
□ If a Spoken Language Interpreter is needed, check here and attach form CC-DC-041
□ If you require an accommodation for a disability under the Americans with Disabilities Act, check
   here and attach form CC-DC-049
                                ESTIMATED LENGTH OF TRIAL
With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF
TRIAL.                           (Case will be tracked accordingly)
                   □ 1/2 day of trial or less                   ® 3 days of trial time
                   □ 1 day of trial time                        □ More than 3 days of trial time
                   □ 2 days of trial time

                BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM
For alljurisdictions, ifBusiness and Technology track designation under Md. Rule 16-308 is requested,
                 attach a duplicate copy of complaint and check one of the tracks below.

             □ Expedited- Trial within 7 months of                  □ Standard - Trial within 18 months of
                     Defendant's response                                    Defendant's response

                                     EMERGENCY RELIEF REQUESTED



CC-DCM-002 (Rev. 04/2017)                             Page 2 of 3
       Case
        Case1:20-cv-02905-ELH
             1:20-cv-02905-ELH Document
                                Document1-1
                                         2 Filed
                                            Filed10/08/20
                                                  10/08/20 Page
                                                            Page35ofof23
                                                                       25




                 COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
                       MANAGEMENT PROGRAM (ASTAR)

      FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
 Md. Rule 16-302, attach a duplicate copy ofcomplaint and check whether assignment to an ASTAR is requested.

            □ Expedited - Trial within 7 months of              □ Standard - Trial within 18 months of
                     Defendant's response                                Defendant's response
IF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNTY,
PLEASE FILL OUT THE APPROPRIATE BOX BELOW.
           CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 n Expedited                      Trial 60 to 120 days from notice. Non-jury matters.
 O    Civil-Short                Trial 210 days from first answer.
 O    Civil-Standard             Trial 360 days from first answer.
 □    Custom                      Scheduling order entered by individual judge.
 □    Asbestos                    Special scheduling order.
 n Lead Paint                    Fill in: Birth Date of youngest plaintiff....................
 D    Tax Sale Foreclosures      Special scheduling order.
 O    Mortgage Foreclosures      No scheduling order.


                         CIRCUIT COURT FOR BALTIMORE COUNTY

 □      Expedited           Attachment Before Judgment, Declaratory Judgment (Simple),
  (Trial Date-90 days)      Administrative Appeals, District Court Appeals and Jury Trial Prayers,
                            Guardianship, Injunction, Mandamus.

 [~~|     Standard          Condemnation, Confessed Judgments (Vacated), Contract, Employment
   (Trial Date-240 days)    Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
                            Other Personal Injury, Workers' Compensation Cases.

□ Extended Standard         Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
(Trial Date-345 days)       Personal Injury Cases (medical expenses and wage loss of $100,000, expert
                            and out-of-state witnesses (parties), and trial of five or more days), State
                            Insolvency.

□      Complex              Class Actions, Designated Toxic Tort, Major Construction Contracts, Major
(Trial Date-450 days)       Product Liabilities, Other Complex Cases.


               09/03/2020                                                     Is/ Peter A. Holland
                  Date                                                     Signature of Counsel / Party
        914 Bay Ridge Rd„ Ste. 230
                 Address                                                    PETER A. HOLLAND
                                                                                Printed Name
Annapolis                MD        21403
          City           State   Zip Code



CC-DCM-002 (Rev. 04/2017)                         Page 3 of 3
        Case
         Case1:20-cv-02905-ELH
              1:20-cv-02905-ELH Document
                                 Document1-1
                                          2 Filed
                                             Filed10/08/20
                                                   10/08/20 Page
                                                             Page46ofof23
                                                                        25
                                                                           E-FILED; Anne Arundel Circuit Court
                                                     Docket: 9/3/2020 12:36 PM; Submission: 9/3/2020 12:36 PM



 JAMES JAFFE                                           IN THE CIRCUIT COURT
 10538 Beechwood Drive
 Waldorf, MD 20601                                     FOR

                                                       ANNE ARUNDEL COUNTY,
 individually and on behalf of all others
 similarly situated                                    MARYLAND

                  ^Plaintiffs,
                                                                  C-02-CV-20-001693
         v.                                            Case No.


 SANTANDER CONSUMER USA, INC.
 565 Fifth Ave., New York, NY 10017
 Serve On:
     The Corporation Trust, Incorporated,
     2405 York Road, Suite 201
     Lutherville Timonium MD 21093-2264


                    Defendant.


                                 CLASS ACTION COMPLAINT

                                                 &

                                 REQUEST FOR JURY TRIAL


        This case concerns the failure to defendant to comply with their foundational

duties under the Equal Credit Opportunity Act, 28 U.S.C. § 1691, et seq. (“ECOA”) to

provide timely notice of adverse action to applicants for credit. In support of his claims,

Plaintiff states:

                                           PARTIES

   1.         Plaintiff James Jaffe is a resident of Charles County, Maryland.

   2.         A credit application was submitted by Jack Weingardner Chevrolet, Inc.

              (“JWC”), to Santander on behalf of Plaintiff.
     Case
      Case1:20-cv-02905-ELH
           1:20-cv-02905-ELH Document
                              Document1-1
                                       2 Filed
                                          Filed10/08/20
                                                10/08/20 Page
                                                          Page57ofof23
                                                                     25




3-      Defendant Santander Consumer USA, Inc. (“SANTANDER”) is an Illinois

        Corporation with its principal office at 565 Fifth Ave., New York, NY 10017. Its

        resident agent is The Corporation Trust, Incorporated, 2405 York Road, Suite

        201, Lutherville Timonium MD 21093-2264.

4-      SANTANDER is a creditor under ECOA as defined in 15 U.S.C.A. § i69ia(e)

        since it regularly arranges for the extension, renewal, or continuation of credit;

        and regularly acts an assignee or potential assignee of an original creditor who

        participates in the decision to extend, renew, or continue credit.

5-      SANTANDER is a “user” under the Fair Credit Reporting Act, H 1681, et seq.

        (“FCRA”). See e.g. Yohay v. City ofAlexandria Employees Credit Union, Inc.,

        827 F.2d 967, 973 (4th Cir. 1987).

6.      SANTANDER offers to JWC and the UNKNOWN DEALERS AND AGENTS

        defined below to enter into partnerships in which represents that (i) Santander

        has more than 15,000 active such partnerships throughout the United States,

        (ii) Santander has an 80% loan approval rate; and (iii) Santander assigns a

        dedicated relationship manager for each dealer partner.

7-      Notwithstanding its more than 15,000 partnerships with car dealers,

        SANTANDER does not have reasonable practices and procedures to ensure

        that that JWC and the UNKNOWN DEALERS AND AGENTS actually perform

        SANTANDER’s duties under the ECOA that may be delegated to them.

8.      SANTANDER admits on its website that it has a duty to comply with ECOA and

        claims to be “committed to Fair Lending and treating consumers, customers

        and vendors with the utmost respect and fairness. Under the Equal Credit

        Opportunity Act (ECOA), Santander Consumer USA is prohibited from

                                          2
      Case
       Case1:20-cv-02905-ELH
            1:20-cv-02905-ELH Document
                               Document1-1
                                        2 Filed
                                           Filed10/08/20
                                                 10/08/20 Page
                                                           Page68ofof23
                                                                      25




        discriminating     in   any   aspect   of    the   credit   transaction.”      See

        https://santanderconsumerusa.com/legal/fair-Iending (last September l,

        2020).


9-      SANTANDER has a history of lax oversight in its subprime auto loan practices.

        See, e.g. “Attorney General Frosh Announces $550 Million Settlement with

        Subprime Auto Financing Company Santander Consumer USA Inc.”

        (https://www.marvlandattornevgeneral.gov/press/2020/Of;iQ20.pdf                last

        visited September 1. 2020).

10.     SANTANDER has always been able to identify without any undue burden the

        putative consumers entitled to recover benefits from its unfair and illegal

        conduct. See e.g. USA u. Santander, Case No 3:i5-cv-oo633-B (N.D. Tx.

        February         25,     2015);        New         Jersey      v.      Santander

        (https://www.niconsumeraffairs.gov/News/Pages/05192020.aspx)(last           visited

        September 1, 2020) (“Santander is also required to monitor auto dealers for

        possible embellishment or falsification of loan applicants’ income information.

        In addition, Santander must contact the credit reporting agencies and request

        deletion of any information related to loan modifications and loan forgiveness

        resulting from the settlement.”). Id.; “More than 9,000 Maryland consumers

        are eligible to receive restitution payments.” (“Attorney General Frosh

        Announces $550 Million Settlement....”, supra).

11.     Not named as parties to this complaint are other UNKNOWN DEALERS AND

        AGENTS of SANTANDER who arrange for SANTANDER to acquire loans from

        others as part of SANTANDER’s continuation of credit to the putative class

        members.     These UNKNOWN DEALERS AND AGENTS are known to

                                          3
  Case
   Case1:20-cv-02905-ELH
        1:20-cv-02905-ELH Document
                           Document1-1
                                    2 Filed
                                       Filed10/08/20
                                             10/08/20 Page
                                                       Page79ofof23
                                                                  25




      SANTANDER and facilitate the transactions at issue in this case in the same

      manner that JWC performs (including in the manner described in the next two

      paragraphs).

12.   Not named as a party to this action, is ROUTEONE, LLC (“ROUTEONE”).

      a. ROUTEONE is based in Michigan and provides certain credit services in

         relation to the Plaintiffs and putative class members and also provides

         regulatory compliance services to JWC and UNKNOWN DEALERS AND

         AGENTS who seek out entities like SANTANDER to acquire their

         automobile financing contracts on the secondary market.

      b. Specifically, ROUTEONE aids and assists JWC and UNKNOWN DEALERS

         AND AGENTS to submit, by electronic means through the use of its

         electronic portal, credit applications related to consumer, automobile

         financing contracts acquired on the secondary market by SANTANDER,

         and others. These services include the automobile finance contacts subject

         to this action relating to the Plaintiffs and the putative class members. More

         specifically, ROUTEONE’s software provide by ROUTEONE to dealers like

         JWC facilitates SANTANDER’S evaluation of automobile financing

         applications it may acquire on the secondary market in relation to the

         Plaintiffs and putative class members, establishes a buy rate for the

         transaction, and then communicates that buy rate to JWC and UNKNOWN

         DEALERS AND AGENTS, indicating that they will purchase the obligation

         at the designated buy rate if the transaction is consummated.

      c. ROUTEONE also offers services to secondary market auto finance

         companies like SANTANDER by (i) connecting these secondary, finance

                                        4
      Case
       Case1:20-cv-02905-ELH
             1:20-cv-02905-ELH Document
                                Document1-1
                                          2 Filed
                                            Filed 10/08/20
                                                  10/08/20 Page
                                                           Page 810ofof2325




            companies with JWC and other UNKNOWN DEALERS AND AGENTS

            seeking to sell automobile financing contracts on the secondary market and

            (ii) offering regulatory compliance services to secondary market automobile

            finance market entities like SANTANDER, and others including compliance

            required under the Equal Credit Opportunity Act (“ECOA”), 15 U.S.C. § 1691

            et seq. and its implementing regulations. Although SANTANDER could

            have engaged ROUTEONE for ECOA compliance services, it elected not to

            do so and instead elected to not engage a vendor to ensure their activities

            were ECOA compliant.         That business decision demonstrates the

            unreasonableness of SANTANDER’S and omissions subject to this action.

         d. To facilitate its services to SANTANDER, ROUTE ONE regularly

            communicates and transmits electronic data to SANTANDER which (i)

            identifies the proposed borrowers’ names and addresses and other contact

            information and (ii) contains the proposed financing contracts offered to

            them by JWC and other UNKNOWN DEALERS AND AGENTS.

         e. Based on their contractual relationships and agreement with ROUTE ONE,

            SANTANDER may also utilize ROUTE ONE to create customized reports of

            information including information that would identify the names of all

            consumers to whom they considered granting credit.

13-      Not   named as     a party to       this   action,   is   DEALERTRACK,   INC.

         (“DEALERTRACK”).      DEALERTRACK is a Delaware corporation with its

         corporate headquarters and principal place of business at 3400 New Hyde Park

         Road, North Hills, New York 11042 and is a wholly owned subsidiary of Cox

         Automotive, Inc.

                                         5
Case
 Case1:20-cv-02905-ELH
       1:20-cv-02905-ELH Document
                          Document1-1
                                    2 Filed
                                      Filed 10/08/20
                                            10/08/20 Page
                                                     Page 911ofof2325




    a. DEALERTRACK acts as a credit services business in relation to JWC and

       UNKNOWN DEALERS AND AGENTS who seek entities like SANTANDER
       to acquire automobile financing contracts on the secondary market related

       to the putative class members described infra. As part of DEALERTRACK’s

       credit service business, it provides integrated software products and
       services designed to help JWC and UNKNOWN DEALERS AND AGENTS
       provide buying, borrowing, leasing, and service experience, including a
       portal and related products and services that connect JWC and UNKNOWN

       DEALERS AND AGENTS to lending institutions like SANTANDER to
       enable and facilitate their acquisition of car and truck sale and lease

       transactions on the secondary market for automobile finance contracts.
    b. Specifically, DEALERTRACK aids and assists JWC and UNKNOWN
       DEALERS AND AGENTS to submit credit applications, by electronic means
       through the use of its electronic portal, related to consumer, automobile
       financing contracts acquired on the secondary market by SANTANDER,

       and others. These services include the automobile finance contacts subject
       to this action relating to certain of the putative class members. More

       specifically, DEALERTRACK facilitates SANTANDER’s evaluation of
       automobile financing applications it may acquire on the secondary market

       in relation to the putative class members, establishes a buy rate for the
       transaction, and then communicates that buy rate to JWC and UNKNOWN
       DEALERS AND AGENTS, indicating that they will purchase the obligation
       at the designated buy rate if the transaction is consummated.

    c. DEALERTRACK also offers services to secondary market auto finance

                                     6
      Case
       Case1:20-cv-02905-ELH
            1:20-cv-02905-ELH Document
                               Document1-1
                                        2 Filed
                                           Filed10/08/20
                                                 10/08/20 Page
                                                           Page10
                                                                12ofof23
                                                                       25




            companies like SANTANDER by (i) connecting these secondary, finance

            companies with JWC and other UNKNOWN DEALERS AND AGENTS

            seeking to sell automobile finance contracts on the secondary market and

            (ii) offering regulatory compliance services to secondary market automobile

            finance market entities like SANTANDER, and others including compliance

            required under the Equal Credit Opportunity Act (“ECOA”), 15 U.S.C. § 1691

            et seq. and its implementing regulations. Although SANTANDER could

            have engaged DEALERTRACK for ECOA compliance services, both elected

            not to do so and instead elected to not engage a vendor to ensure their

            activities were ECOA compliant. That business decision demonstrates the

            unreasonableness of SANTANDER’S acts and omissions subject to this

            action.

         d. To facilitate its services to SANTANDER, ROUTE ONE regularly

            communicates and transmits electronic data to SANTANDER which (i)

            identifies the proposed borrowers’ names and addresses and other contact

            information and (ii) contains the proposed financial contracts offered to

            them by JWC and other UNKNOWN DEALERS AND AGENTS.

14.      Not named as parties to this action are various “Credit Reporting Agencies”

         (“CRAs”) as that term is defined under the FCRA, including TransUnion LLC,

         Experian Information Solutions Inc., and Equifax Information Service, LLC,

         which have written contracts with         SANTANDER which         (i) permit

         SANTANDER access to credit information related to the Plaintiffs and putative

         class members and (ii) allow SANTANDER to furnish credit information about

         their customers to the CRAs which the CRAs may publish and sell to others. In

                                          7
 Case
  Case1:20-cv-02905-ELH
       1:20-cv-02905-ELH Document
                          Document1-1
                                   2 Filed
                                      Filed10/08/20
                                            10/08/20 Page
                                                      Page11
                                                           13ofof23
                                                                  25




      these contractual relationships with the CRAs, SANTANDER agreed:

      a. The CRAs would provide services to SANTANDER for a fee by which

         SANTANDER can acquire consumer credit information about the Plaintiffs

         and putative class members^_________ ___

      b. That when they utilize the CRAs’ systems to acquire consumer credit

         information they had a permissible purpose for doing so.

      c. To secure the consumer credit information acquired by them from the CRAs

         in a safe and reasonable manner and only permit authorized employees to

         have access to the information.

      d. That the CRAs could also utilize SANTANDER’s customer information to

         sell that consumer credit information to others.

      e. That SANTANDER would certify to the CRAs the accuracy of the customer

         information conveyed by them to the CRAs and would promptly notify the

         CRAs of any inaccuracies so that the false information could be corrected.

      f. That the CRAs and SANTANDER would exchange the consumer credit

         information about (i) the Plaintiffs and putative class members and (ii)

         SANTANDER’s records electronically in data form which would become

         part of the commerce of electronic, consumer information that could be

         used for reporting purposes.

                                JURISDICTION

15.   This Court has subject matter jurisdiction pursuant to 15 U.S.C. § i69ie(f) as a

      court of general jurisdiction.

16.   This Court has jurisdiction over Defendant pursuant to Md. Code Ann., Cts. &

      Jud. Proc. § 6-102 because the Defendants routinely do business in Maryland

                                        8
      Case
       Case1:20-cv-02905-ELH
            1:20-cv-02905-ELH Document
                               Document1-1
                                        2 Filed
                                           Filed10/08/20
                                                 10/08/20 Page
                                                           Page12
                                                                14ofof23
                                                                       25




         and the acts giving rise to this action were done in Maryland.

17-      Venue is proper in Anne Arundel County under Md. Code Ann., Cts. & Jud.

         Proc. § 6-201 because Defendant is not domiciled or organized in Maryland.

       BACKGROUND - THE EQUAL CREDIT OPPORTUNITY ACT

18.      The Equal Credit Opportunity Act (“ECOA”) prohibits creditors from

         discriminating against any credit applicant “with respect to any aspect of a

         credit transaction...on the basis of race, color, religion, national origin, sex, or

         marital status.” 15 U.S.C. § 1691(a)(1).

19-      The ECOA applies to any “creditor”, defined as a “person who regularly

         extends, renews, or continues credit; any person who regularly arranges for

         the extensions, renewal, or continuation of credit; or any assignee of an

         original creditor who participates in the decision to extend, renew, or

         continue credit.” 15 U.S.C. § i69ia(e).

20.      As part of the statutory scheme, credit applicants receive notice when they are

         denied, or receive less favorable terms, for credit. An applicant “against whom

         adverse action is taken shall be entitled to a statement of reasons for such an

         action from the creditor.” 15 U.S.C. § 1691(d)(2).

21.      An “adverse action” is “a denial or revocation of credit, a change in the terms

         of credit arrangement, or a refusal to grant credit in substantially the amount

         or on substantially the terms requested.” 15 U.S.C. § 1691(d).

22.      Adverse actions notices must be sent “within thirty days ... after receipt of a

         completed application for credit”. 15 U.S.C. § 1691(d)(1).

23-      ECOA has “the twin goals of consumer protection and education” Fischl v.

         General Motors Acceptance Corp., 708 F.2d 143,146 (4th Cir. 1983). The

                                             9
     Case
      Case1:20-cv-02905-ELH
           1:20-cv-02905-ELH Document
                              Document1-1
                                       2 Filed
                                          Filed10/08/20
                                                10/08/20 Page
                                                          Page13
                                                               15ofof23
                                                                      25




               notice provision of ECOA were added in 1976. Pub. L. No. 94-239 (1976).

               Congress noted that the notice requirement

                  fulfills a broader need: rejected credit applicants will now be
                  able to learn where and how their credit status is deficient and
                  this information should have a pervasive and valuable
                  educational benefits... in those cases where the creditor may
                  have acted on misinformation or inadequate information, the
                  statement of reasons gives the applicant a chance to rectify the
                  mistake.

S. Rep. No. 94-589, 94th Congress.

         24.      A claim for failure to send an adequate adverse action notice vindicates the

right granted by Congress to know why the application was denied.


                                              FACTS

   25-         Plaintiff went to JWC’s dealership on or about April 19, 2019.

   26.         Mr. Jaffe authorized JWC to submit credit applications in his name.

   27.         The sale was to be structured as a Retail Installment Sales Contract (RISC)

               between Mr. Jaffe and JWC, made in the expectation that the RISC would be

               sold to a third-party lender .Santander received an application from JWC in

               the name of Mr. Jaffe on April 20, 2019.

   28.         Santander denied the credit application.

   29.         However, Santander sent an adverse action notice to Mr. Jaffe on July 14,

               2019, nearly three months after the application was submitted. EXHIBIT 1.

   30.         As a direct and proximate result of Santander’s failure to timely notify Mr.

               Jaffee of its credit decision, he was not informed in the statutory period

               required by Congress and could not take action to timely seek alternative

               finance options which would have been cheaper and less expensive to him


                                                 10
      Case
       Case1:20-cv-02905-ELH
            1:20-cv-02905-ELH Document
                               Document1-1
                                        2 Filed
                                           Filed10/08/20
                                                 10/08/20 Page
                                                           Page14
                                                                16ofof23
                                                                       25




         over time.




                        PROPOSED CLASS DEFINITION

31.      Plaintiff brings claims on behalf of himself and a class of similarly situated

         persons, pursuant to Md. Rule 2-231:

32.      Plaintiffs proposes the following class definition for the SANTANDER CLASS:

            All natural persons with addresses within the State of
            Maryland who (i) applied for auto financing credit from
            SANTANDER in the five-year period before the
            commencement of this action either directly or through a
            third party, including JWC, and (ii) SANTANDER provided
            the individual a written notice, in a form similar to EXHIBIT
            1, more than thirty days after SANTANDER received the
            application and the written notice declined the application for
            credit.



33-      Excluded from of the putative class are any person who falls within the

         definitions if the person is (i) an employee or independent contractor of the

         Defendants; (ii) a relative of an employee or independent contractor of the

         Defendants; or (iii) an employee of the Court where this action is pending.


                              CLASS ALLEGATIONS

34.      This action is brought as a Class Action under Md. Rule 2-23i(b) and Md.

         Rule 2-23i(c)(3).

35.      Mr. Jaffe proposes to act as the representative for the Class.

36.      Ascertainability. The particular members of the Class are capable of being

         described without difficult managerial or administrative problems. The


                                           11
 Case
  Case1:20-cv-02905-ELH
       1:20-cv-02905-ELH Document
                          Document1-1
                                   2 Filed
                                      Filed10/08/20
                                            10/08/20 Page
                                                      Page15
                                                           17ofof23
                                                                  25




      members of the Class are readily identifiable from the information and

      records in the possession, custody or control of the Defendant. On

      information and belief, the Defendant maintains electronic records that track

      information about applicants and their- applications and loans, an any

      correspondence sent to borrowers to enable them to identify particular

      categories of borrowers within their electronic records. Defendant

      SANTANDER also publicly states that it complies with the ECOA and in order

      to comply, it must establish systems of records to demonstrate its compliance

      to public enforcement agencies upon inspection.

37.   Numerosity. Upon information and belief, the class is sufficiently numerous

      and exceeds 100 persons and that individual joinder of all members is

      impractical. This belief is based upon public records and disclosures related to

      SANTANDER’s business which reveal that it services thousands of credit

      transactions nationwide and hundreds in Maryland but does not acquire every

      consumer, financial transaction it considers to extend, renew, or continue

      credit.

38.   Commonality. There are questions of law and fact common to each class

      which predominate over any questions affecting only the individual members

      of each class.

39.   The Common Issues for the SANTANDER CLASS are:

      a. the nature, scope and operation of SANTANDER’s obligations to consumer

         borrowers under its auto finance business that purchases auto loans on the
                                                                    *
         secondary market for the purpose of continuing the credit arrangements for

         borrowers related to ECOA;

                                       12
      Case
       Case1:20-cv-02905-ELH
            1:20-cv-02905-ELH Document
                               Document1-1
                                        2 Filed
                                           Filed10/08/20
                                                 10/08/20 Page
                                                           Page16
                                                                18ofof23
                                                                       25




         b. whether     SANTANDER’s        failure   to   provide   a     timely,   written

            acknowledgement of its decision whether to acquire borrower’s credit

            accounts and continue the credit extended of the members of the

            SANTANDER CLASS within thirty days of an application is a violation of

            SANTANDER’s duty of good faith and fair dealing to the ECOA Class;

         c. whether SANTANDER’s conduct violates ECOA and its implementing

            regulations;

         d. whether there are more than 50 borrowers who are members of the

            SANTANDER CLASS;

         e. whether SANTANDER should be enjoined from continuing to access the

            credit information for consumer borrowers, directly or indirectly,

            concerning SANTANDER CLASS members without providing timely

            acknowledgement of its decision related to whether or not to continue the

            credit relationship;

         f. whether SANTANDER’s violation of ECOA entitles the SANTANDER

            CLASS to statutory damages and nominal actual damages related to the

            transmission of untimely notices of its decision to continue the credit of the

            class borrowers; and

         g. whether Class Counsel should be entitled to the attorney fees, litigation

            costs, and court costs allowed and claimed in this civil action.

40.     The Plaintiff s claims are the same as each member of the Class and are based

         on the same legal and factual theories. Plaintiffs claims are typical. There is

         nothing unusual about the Plaintiff to warrant a material difference between

         Plaintiff s claims and the claims of the members of the class.

                                           13
 Case
  Case1:20-cv-02905-ELH
       1:20-cv-02905-ELH Document
                          Document1-1
                                   2 Filed
                                      Filed10/08/20
                                            10/08/20 Page
                                                      Page17
                                                           19ofof23
                                                                  25




41.   Defendant’s likely defenses are and will be typical of and the same or identical

      for each of the Class Members and will be based on the same legal and factual

      theories. There are no valid unique defenses.

42.   Adequacy. The named Plaintiff will fairly and adequate represent and protect

      the interests of the Class. The named Plaintiffs have retained counsel who are

      experienced in consumer litigation and who have been appointed as class

      counsel in a number of class actions asserting claims under consumer

      protection laws.

43-   The named Plaintiffs do not have any interests antagonistic to that of the

      Classes.

44.   Superiority. A Class Action is superior to other methods for adjudication of the

      class members’ claims. If each case were litigated separately, each class

      members’ individual claims would likely be limited to statutory damages which

      may be difficult to efficiently pursue on an individual basis. The class members

      are likely to be in financial difficulty - since they are the targets of debt

      collection activity. Their lack of financial resources will also make individual

      cases disadvantageous. It will also further the enforcement of remedial

      consumer protection laws.

45.   The members of each Class have suffered damages, losses, and harm similar

      those sustained by the Plaintiffs and described above. In addition, the Plaintiffs

      and the members of each Class were denied a timely adverse action notice and

      information required under ECOA. As a result, they were denied the

      opportunity to investigate more meaningfully the circumstances related to their

      finance arrangements. Plaintiff and Class Members were denied access to the

                                        14
      Case
       Case1:20-cv-02905-ELH
            1:20-cv-02905-ELH Document
                               Document1-1
                                        2 Filed
                                           Filed10/08/20
                                                 10/08/20 Page
                                                           Page18
                                                                20ofof23
                                                                       25




         timely information and sustained the type of harm Congress sought to prevent

         by providing timely disclosure under ECOA. The Class members and Plaintiff

         are also entitled to statutory, punitive damages under ECOA.

                     COUNT I - VIOLATION OF ECOA
                        (James Jaffe v. Santander)
            (Class Claim on behalf of the SANTANDER CLASS)

46.        Plaintiff repeats the foregoing allegations as though fully set forth here.

47-      Plaintiff James Jaffe and all members of the SANTANDER CLASS are

         “applicants” as defined by 15 U.S.C. § i69ia(b).

48.      In relation to Mr. Jaffe and each member of the SANTANDER CLASS,

         SANTANDER is a “creditor as defined by 15 U.S.C. § i69ia(e) because it

         regularly extends credit or continues credit it acquires on the secondary auto

         finance market by and through JWC and other UNKNOWN DEALERS AND

         AGENTS

49-      15 U.S.C §i69i(d)(i) provides that “within thirty days...after receipt of a

         completed application for credit, a creditor shall notify the applicant of its

         action on the application.”

50.      Regulation B further provides: “A creditor shall notify an applicant of action

         taken within...30 days after receiving a completed application concerning the

         creditor’s approval of, counteroffer to, or adverse action on the application.”

         12 C.F.R §202.9(a)(i)(i).

51-      The term “credit” means the right granted by a debtor to defer payment of a

         debt or to incur debts and defer its payment...and defer payment thereof. 15

         U.S.C. § i69ia(d); 12 C.F.R. §202.2(j).

52-      Mr. Jaffe and each member of the SANTANDER CLASS completed a credit

                                           15
 Case
  Case1:20-cv-02905-ELH
       1:20-cv-02905-ELH Document
                          Document1-1
                                   2 Filed
                                      Filed10/08/20
                                            10/08/20 Page
                                                      Page19
                                                           21ofof23
                                                                  25




      application and/or one was completed on their behalf by JWC or other

      UNKNOWN DEALERS AND AGENTS of SANTANDER in connection with

      their purchase of their vehicles.

53.   JWC submitted Mr. Jaffe’s credit application to SANTANDER on or about

      April 19, 2019 for the purpose of continuing the Plaintiffs credit on the

      secondary market through SANTANDER. JWC and UNKNOWN DEALERS

      AND AGENTS also submitted the SANTANDER CLASS member applications

      to SANTANDER within the five years before the commencement of this action

      for the purpose of continuing the SANTANDER CLASS members’ credit on

      the secondary market.

54.   The untimely denial of credit in SANTANDER’s July 14, 2019 letter described

      herein related to the Plaintiff (EXHIBIT 1) constituted an “adverse action” as

      the phrase is defined in the ECOA, 15 USC §i69i(d). SANTANDER also sent

      similar untimely, credit denial letters to the SANTANDER CLASS members

      which also constituted an “adverse action” as the phrase is defined in the

      ECOA, 15 USC §i69i(d). Therefore, the Plaintiff and the SANTANDER

      CLASS members are aggrieved applicants.

55.   In failing to timely notify the Plaintiff and the SANTANDER CLASS members

      applications for credit in a manner required by the federal and state

      regulations, SANTANDER effectively denied the ECOA Class members credit.

      Piotrowski v. Wells Fargo Bank, NA., No. CIV.A. DKC 11-3758, 2013 WL

      247549, at *9 (D. Md. Jan. 22, 20i3)(“Failing to act on an application for

      credit is a de facto denial”).

56.   The above failure of SANTANDER to notify, and acknowledge in writing to the

                                          16
      Case
       Case1:20-cv-02905-ELH
            1:20-cv-02905-ELH Document
                               Document1-1
                                        2 Filed
                                           Filed10/08/20
                                                 10/08/20 Page
                                                           Page20
                                                                22ofof23
                                                                       25




         SANTANDER CLASS members and Plaintiffs within thirty days from receipt

         of their completed application for credit as mandated by 15 U.S.C §i69i(d)(i)

         and 12 C.F.R §202.9(a)(i)(i) was a substantive violation of ECOA.

57-      Under the provisions of the ECOA, SANTANDER was required to give notice

         to Plaintiff and the SANTANDER CLASS members of its decision on their

         credit applications within 30 days of receipt, Reg. B § 1002.9(g).

58.      SANTANDER failed or refused to provide timely written notice to Plaintiff

         and the SANTANDER CLASS members within thirty (30) days in violation of

         15 USC §i69id. As a result, SANTANDER acted in bad faith, unfairly, and

         otherwise improperly in relation to its duties under the ECOA.

59-      SANTANDER, at all times relevant and material to this action, was and

         continues to be required to maintain such records or other data relating to

         such loans of the Plaintiffs and SANTANDER CLASS members as may be

         necessary to evidence compliance with ECOA or to enforce any action

         pursuant to the authority under the Act, 15 U.S.C § 1691b.

60.      As a result of the above ECOA violations, the Mr. Jaffe and SANTANDER

         CLASS has suffered substantial actual damages in the following:

         a. the loss of the right to know in a timely fashion whether credit has been

            denied, and the reasons for the denial;

         b. loss of the right to explain or quickly rectify and address any errors or

            problems in their applications for credit;

         c. the loss of the credit itself; and

         d. frustration, anger, humiliation, fear, embarrassment and other emotional

            and mental anguish.

                                            17
 Case
  Case1:20-cv-02905-ELH
       1:20-cv-02905-ELH Document
                          Document1-1
                                   2 Filed
                                      Filed10/08/20
                                            10/08/20 Page
                                                      Page21
                                                           23ofof23
                                                                  25




6i.      As a result of the above alleged ECOA violations, SANTANDER is liable to the

          Plaintiff and the SANTANDER CLASS for actual damages pursuant to 15

          U.S.C. §i69i(e)(a), for punitive damages against SANTANDER pursuant to 15

          U.S.C. §i69ie(b) and for attorney’s fees and costs pursuant to 15 U.S.C.

          §i69i(e)(d) and 12 C.F.R. §202.16(b).

      WHEREFORE, the Mr. Jaffe seeks the following relief on each and every count:

      A. That the court certify a Class, with the class definition given above or as

         amended, appoint Mr. Jaffe as Class representative and appoint his counsel as

         Class counsel;

      B. That the court award actual damages of no less than $100 per Class Member

         pursuant to 15 U.S.C. § i69ie(a);

      C. That the court award statutory punitive damages pursuant to 15 U.S.C. §

         i69ie(b);

      D. That the court declare SANTANDER’s conduct a violation of ECOA, insofar as

         it failed to provide timely notices to Mr. Jaffe and the SANTANDER CLASS

         members and require the timely delivery of ECOA notices in all future

         instances.

      E. That the court award of costs, including reasonable attorney’s fees, pursuant

         to 15 U.S.C. § i69ie(d);

      F. Such other and further relief the nature of the Plaintiffs cause may require.



                                    JURY DEMAND

      Plaintiff requests a trial by jury of all claims that can be so tried.



                                             18
     Case
      Case1:20-cv-02905-ELH
           1:20-cv-02905-ELH Document
                              Document1-1
                                       2 Filed
                                          Filed10/08/20
                                                10/08/20 Page
                                                          Page22
                                                               24ofof23
                                                                      25




                                            Respectfully submitted,

Dated: September 3, 2020

                                            Bv: /s/ Peter A. Holland_____
                                               Peter A. Holland
                                               CPF# 9212160067
                                               The Holland Law Firm, P.C.
                                               914 Bay Ridge Rd. Ste 230
                                               Annapolis, MD 21403
                                               Telephone: (410) 280-6133
                                               Facsimile: (410) 280-8650
                                               peter@hollandlawfirm.com

                                                Emanwel J. Turnbull
                                                The Holland Law Firm, P.C.
                                                914 Bay Ridge Rd. Ste 230
                                                Annapolis, MD 21403
                                                Telephone: (410) 280-6133
                                                Facsimile: (410) 280-8650
                                                eturnbull@hollandlawfirm.com

                                                /s/ Phillip R. Robinson
                                                Phillip R. Robinson
                                                Client Protection No. 0006210356
                                                Consumer Law Center LLC
                                                8737 Colesville Road, Suite 308
                                                Silver Spring, MD 20910
                                                (301) 448-1304
                                                phillip @ marylandconsumer. com

                                                Counselfor Plaintiff


                         RULE 20-201 CERTIFICATION

     I hereby certify that this filing does not contain any restricted information.

                                                  /s/ Peter A. Holland
                                                Peter A. Holland
                                                CPF# 9212160067
                                                The Holland Law Firm, P.C.
                                                914 Bay Ridge Rd. Ste 230
                                                Annapolis, MD 21403
                                                Telephone: (410) 280-6133
                                                Facsimile: (410) 280-8650
                                                peter@hollandlawfirm.com

                                           19
      Case
       Case1:20-cv-02905-ELH
            1:20-cv-02905-ELH Document
                               Document1-1
                                        2 Filed
                                           Filed10/08/20
                                                 10/08/20 Page
                                                           Page23 25ofof2325
                                                          E-FILEp<;cA!J<ne,yft,«:undel Circuit Court
        Santander Consumer USA Docket: 9/3/2020 12:36 PM; SubmiSSfiSH* 9/3/2020 12:36 PM
      P.O. 3o« 9105 Icmecula. CA 02589 0105

     Access Service Request


     JAMHSJAFFE
     10538 0EEC1IWOOO OK .
     WALDORF MD 20601-2887




                                                                                                                                        C-02-CV-20-001693
    07/14/2019




    Dear JAMES JAFFE,
    Thank you for your recent application (or ihe extension of credit through JACK WINEGARDNER CHEVROLET. INC.. After
    carefully reviewing your application, wo regret that wo are unable to approve the terms of your credit request. We
    have informed JACK WINEGARDNER CHEVROLET. INC. of the additional or different terms necessary for us to extend
    credit to you. Plense contact JACK WINEGARDNER CHEVROLET. INC. regarding the specifics of our counteroffer.

If you would like a statement of specific reasons why your application was denied, please contact us at our addtess or
telephone number shown below within 60 days of Ihe dale of litis letter. We will provide you with Iho statement of
reasons in writing within 30 days after receiving your request. Please make sure lo have yout reference nuinbei
available when you contact us

Santander Consumer USA. Inc. | P.O. Box 660538 Dallas, 7X 75266-9039
Telephone: (877) 219-9G72

If we obtained information Irom a consumer reporting agency as part ol our consideration of yout application, its
name, address and toll-tree telephone number is shown below. The consumer-reporting agency played no part in our
decision and is unable to supply specific reasons why we have denied credit to you. You have a right under tile Fair
Credit Reporting Act to know the information contained in your credit file at the consumer-reporting agency.

You also have a right to a (roe copy of your report from Iho roporting agency, if you request if no lalcr Itian 60 days after
you receive this notice. In addition, if you find that any infornialion conlained in the report you receive is inaccurate or
incomplete, you have the right to dispute the matter with Ihe reporting agency. You can find out about Ihe information
conlained in your file by contacting:

Experian, P.O. Box 2002 Allen. TX 75013, and (888) 397-3742
LexisNexis Risk & Information Analytics Group Inc.. P.O. Sox 105108 Atlanta. GA 30348-5108. and (866) 312-8076

We also obiained your credit score from Experian and used it in making our credit decision. Yout credit score is a number
that reflects Ihe information in your credit report. Your credit sccre can change, depending on how Ihe information in your
credit report changes.


i Your credit score:                                                                       Date: 04/20/2019

  Scores range from a low of 250 to a high of 900
; Key factors that adversely affected your credit score:
i                                                                                                                                                                                       )

{


If you have any questions regarding your credit score, you should contact Experian at P.O. Box 2002 Allen. TX 75013 or
(88S) 397-3742.

If you have any questions regarding this letter, you should contact us at:
Santander Consumer USA. Inc. I P.O. Box 660538 Dallas. TX 75266-9039
Telephone: (877) 219-9672

Sincerely,
Santander Consumer USA. Inc.




Nonce: The Fedcrot Equal Cicdit Oilpoiltinlly Act jirohrtn',3 creditors from dtscnmvaunjj riyiurftl credit applicants on Iho basis 01 race. Colei, religion, national ongin, sec.
moniol oiotua, Ago {rvoviiioit tf*o jififiticnm ha»iho capacity to om.?r    a binding contract); Iiacamso ell or port of tho applicant’* mcomf) tto/Ur*# from any pubi c
assistance program; it boenuso u>«> dpptiiumi has in good lo;th o»crcis«1 nny rigltt uncer mo Consumer Credit Protection Act ’ho FoUurnt agency that sdirmiisiof>
cnmpi.;mco witn mb tr.v c<*ni:*imtng thiji crotMor is mu Consume* Fimmtial               IHiienn (CFf'ti). i /<J0 G Snout. NYV. VVmrnngnm, 1X1 XOIiS'.’ find ihu f-uduta! Trade
Commission, Equal Crodif Oppoilunliy, Wash nptort. DC 2 0 5 80.
C 7.017 Santander Consumur USA, Inc All rights irSd:vo<j

                                                                                                                                                                          5 -0_Kf7717

                                                                                                                                                                       Page 1 of 1
